Benjamin Mitchell v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-04-00046-CR
No. 10-04-00047-CR

     BENJAMIN MITCHELL,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court Nos. 03-177-CR and 03-176-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      These appeals are from plea-bargained convictions.  The trial court’s certifications of the
defendant’s right of appeal state that the defendant has no right of appeal in these cases. 
Appellant and his trial counsel personally signed the certifications.  The record supports the
certifications.  Accordingly, the appeals are dismissed.  See Walker v. State, 110 S.W.3d 509,
511 (Tex. App.—Waco 2003, no pet.).


                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeals dismissed
Opinion delivered and filed April 28, 2004
Do not publish
[CR25]